Mr. Chief Justice Craig delivered the opinion of the Court: This was an application by the county collector of Iroquois county for judgment against lands, to satisfy a special assessment levied by Danforth Drainage District No. 3, in the year 1886. Appellees, who were the owners of lands in the district, appeared in the county court and filed several objections to the application for judgment, and the court, upon the evidence introduced in support of the objections, allowed a rebate of $400 from the amount assessed against appellees’ lands, and rendered judgment for the balance. To reverse the judgment of the county court, the collector appealed. The drainage district in question was organized under the act of 1885, and appellees’ lands were classified according to section 21 of the act, and no appeal was taken. The commissioners of the drainage district made an assessment as authorized by section 26 of the act, and no appeal was taken from the assessment. It appears, however, from the evidence introduced on the trial, that before the district was organized., appellees had constructed, on their own lands, certain ditches, which were, in part, at least, used by the drainage district, and after the assessment in question had been made, and after the assessment roll had been filed with the town clerk by the commissioners, appellees, before the time for an appeal from the assessment had expired, made application to the commissioners for a credit on the assessment for the ditches thus appropriated. Section 22 of the act authorizes the commissioners, where an old drain has been in whole or in part constructed, and such work can be advantageously utilized, to estimate the value of such old ditch and allow the owner proper credit for the same; but nothing was allowed appellees by the commissioners for the ditches they had constructed on their lands. The commissioners of highways, who are, under the act, drainage commissioners in their respective towns, when appellees made application for an allowance on the assessment,—thinking, no doubt, that they ought to have relief in some manner,—agreed to meet at Olm’s drug-store, (the office of the town clerk of the town,) for the purpose of adjusting the matter. A meeting was held, two of the commissioners, the town clerk, appellees and some other parties being present. The parties do not, however, agree in regard to what occurred at that meeting, and as no record of the proceedings was kept, the action taken is not entirely free from doubt. The clerk thinks that what was done could not be regarded as a meeting of the commissioners,—that no definite promise was made to do anything for Chapman. But he is not corroborated by the other evidence. From the evidence of the commissioners, of Chapman, and of the civil engineer of the district, it is manifest that the commissioners agreed to allow Chapman $400 on his assessment. But while we think the evidence discloses that the agreement was made, at the same time we are of opinion the commissioners had no authority to make an agreement of that character, and the agreement was void. As heretofore observed, before this meeting was held the commissioners had made the assessment and filed the assessment roll with the town clerk. After an assessment roll had been made and filed with the town clerk, the commissioners had no power or control over it,—the matter had passed beyond their jurisdiction. If errors in the assessment existed which ought to have been corrected, the party aggrieved had a remedy by appeal, but no power to review the assessment has been conferred on the commissioners, and in the absence of authority in the statute, their action was a nullity, as those officers have no powers except those conferred by the statute. The position is, however, taken, in the argument, that appellees have a valid claim for the amount expended on the ditches, and when application is made for judgment against their lands to pay an assessment, whatever amount may be due them may be set off against the amount assessed against their lands. We do not concur in this view. The credit appellees may be entitled to receive arose under section 22 of the act, and the amount of the credit must, by the terms of the section, be determined by the commissioners. This may be done when the commissioners make the assessment, under section 26 of the act, and whatever amount they may allow may then be credited on the assessment. If the land owner is not satisfied with the amount allowed him as a credit and deducted from his assessment, he may appeal, under section 27 of the act. In this way the amount the land owner should be allowed on his assessment may be settled and determined. But we do not think it was contemplated by the legislature that the county court, on application for judgment against lands to pay a special assessment ordered by a drainage district, should enter upon the investigation of the amount an owner of an old drain or ditch should receive for the same on his assessment. We think the court erred in allowing $400 in favor of appellees. The judgment will be reversed and the cause remanded. Judgment reversed.